Tilson, Judge:
This appeal inyolves the question of. the proper dutiable value of certain rosaries imported from China,, and entered. *535at New York on October 17, 1941. The merchandise was appraised as entered, and thereafter the collector filed this appeal.
At the trial of the case a sample of the rosaries, and a certain affidavit executed by a former examiner of merchandise at Chicago, were admitted in evidence. A rosary, which appears to have been forwarded from the port of Chicago, was- marked for identification. The plaintiff also offered the testimony of one witness.
At the close of plaintiff’s case counsel for the defendant made the-following motion:
If your Honor, please, I move that the appeal be dismissed. There is a lack of' evidence of foreign or export value. Even if he was attempting to prove export value he has not proved there was no foreign value. I cannot see a scintilla of evidence in this record that would justify even continuing on with the case. I move that it be dismissed.
I have carefully examined and considered this record and I find that the evidence offered by the plaintiff is wholly insufficient to overcome-the presumption of correctness attaching to the finding of value made by the appraiser. The appeal is therefore dismissed. Judgment will be rendered according^.